  Case 15-11336         Doc 26     Filed 03/05/19 Entered 03/05/19 10:12:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-11336
         SAMANTHA N NELOMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2015.

         2) The plan was confirmed on 07/21/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/04/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,240.00.

         10) Amount of unsecured claims discharged without payment: $87,411.75.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-11336       Doc 26        Filed 03/05/19 Entered 03/05/19 10:12:46                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $17,386.00
       Less amount refunded to debtor                            $796.00

NET RECEIPTS:                                                                                    $16,590.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $719.56
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,719.56

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AFNI INC                         Unsecured         111.00        111.74           111.74          16.09       0.00
AMERICAN STUDENT ASSISTANCE      Unsecured      7,337.00            NA               NA            0.00       0.00
AMERICAN STUDENT ASSISTANCE      Unsecured      5,580.00            NA               NA            0.00       0.00
Amsher Collection Serv           Unsecured         677.00           NA               NA            0.00       0.00
ASSOCIATE PATHOLOGY CONSULTA     Unsecured         390.00           NA               NA            0.00       0.00
CHASE                            Unsecured      2,500.00            NA               NA            0.00       0.00
CITY OF BERWYN                   Unsecured         750.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      2,000.00       1,713.23         1,713.23        246.77        0.00
ECMC                             Unsecured      5,594.00     13,677.43        13,677.43       1,970.04        0.00
ECMC                             Unsecured      5,240.00            NA               NA            0.00       0.00
ECMC                             Unsecured      3,498.00            NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         183.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,233.00            NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         717.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured          64.00           NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,709.00            NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      4,518.00            NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      2,448.00            NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured         550.00           NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,812.00            NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      2,063.00            NA               NA            0.00       0.00
FIRST SOUTHWESTERN FINANCIAL     Unsecured            NA            NA            205.40          29.59       0.00
FIRST SOUTHWESTERN FINANCIAL     Secured        4,145.00       4,350.40         4,145.00      4,145.00     258.77
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      3,500.00       8,099.45         8,099.45      1,166.61        0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured            NA       6,136.45             0.00           0.00       0.00
IL DEPT OF REVENUE               Priority          105.00          0.00             0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       3,881.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,000.00       3,831.00         3,831.00      3,831.00        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         431.17           431.17          62.10       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         173.00           NA               NA            0.00       0.00
MACNEAL HEALTH NETWORK           Unsecured         125.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-11336       Doc 26      Filed 03/05/19 Entered 03/05/19 10:12:46                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed        Paid           Paid
MACNEAL HOSPITAL               Unsecured         150.00             NA           NA            0.00         0.00
MACNEAL PHYSICIANS GROUP LLC   Unsecured         150.00             NA           NA            0.00         0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         161.00             NA           NA            0.00         0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         129.00             NA           NA            0.00         0.00
NICOR GAS                      Unsecured         600.00          325.01       325.01          46.81         0.00
NORTHWEST COLLECTORS           Unsecured         384.00             NA           NA            0.00         0.00
PCC COMMUNITY WELLNESS         Unsecured         430.00             NA           NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,500.00              NA           NA            0.00         0.00
QUEST DIAGNOSTIC               Unsecured         550.00             NA           NA            0.00         0.00
SANTANDER CONSUMER USA         Unsecured           0.00             NA           NA            0.00         0.00
TCF BANK                       Unsecured      1,000.00              NA           NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           677.99       677.99          97.66         0.00
Unique National Collec         Unsecured          92.00             NA           NA            0.00         0.00
UNIVERSITY OF PHOENIX          Unsecured         652.00             NA           NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured      4,184.00              NA           NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured      2,044.00              NA           NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured      5,096.00              NA           NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured         608.00             NA           NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured      2,281.00              NA           NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured      2,655.00              NA           NA            0.00         0.00
WEBBANK                        Unsecured         173.00             NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                  $0.00
      Mortgage Arrearage                                      $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                 $0.00              $0.00                  $0.00
      All Other Secured                                   $4,145.00          $4,145.00                $258.77
TOTAL SECURED:                                            $4,145.00          $4,145.00                $258.77

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $3,831.00          $3,831.00                  $0.00
TOTAL PRIORITY:                                           $3,831.00          $3,831.00                  $0.00

GENERAL UNSECURED PAYMENTS:                           $25,241.42             $3,635.67                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-11336         Doc 26      Filed 03/05/19 Entered 03/05/19 10:12:46                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,719.56
         Disbursements to Creditors                            $11,870.44

TOTAL DISBURSEMENTS :                                                                      $16,590.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
